Citation Nr: 0925408	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-05 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen service connection for chronic obstructive pulmonary 
disease (COPD), including as due to exposure to herbicides.  

2.	Whether new and material evidence has been received to 
reopen service connection for coronary artery disease, 
including as secondary to service-connected diabetes 
mellitus.  

3.	Entitlement to service connection for peripheral 
neuropathy, including as secondary to service-connected 
diabetes mellitus.  

4.	Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus.  

5.	Entitlement to service connection for peripheral artery 
disease as secondary to service-connected diabetes mellitus.  

6.	Entitlement to service connection for urinary frequency as 
secondary to service-connected diabetes mellitus.  

7.	Entitlement to service connection for sleep apnea as 
secondary to service-connected diabetes mellitus.  

8.	Entitlement to service connection for a skin disorder as 
due to exposure to herbicides.  

9.	Entitlement to service connection for a prostate disorder 
as due to exposure to herbicides.  

10.	 Entitlement to service 
connection for a low back disorder.  

11.	 Entitlement to service 
connection for erectile dysfunction.  

12.	 Entitlement to service 
connection for posttraumatic stress disorder (PTSD).  

13.	 Entitlement to service 
connection for alcoholism.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to August 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran testified at a Board personal hearing (Travel 
Board hearing) in Muskogee, Oklahoma, in November 2008.  A 
transcript of that hearing is of record. 

The issues of service connection for a low back disorder, 
erectile dysfunction, PTSD, and disabilities related to 
alcoholism are addressed in the REMAND portion of the 
decision below, and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.	Reopening of service connection for a lung disorder (COPD) 
was denied by the RO in a May 1989 rating action, finding 
that new and material evidence regarding service incurrence 
had not been received to reopen service connection for a lung 
disorder; the Veteran was notified of this action and of his 
appellate rights, but did not submit a timely appeal. 

2.	Since the May 1989 rating decision denying reopening of 
service connection for a lung disorder (COPD), the additional 
evidence that was not previously considered does not relate 
to an unestablished fact of nexus to service that is 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  

3.	Service connection for coronary artery disease was denied 
by the RO in a June 2005 rating action.  The Veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

4.	Since the June 2005 decision denying service connection 
for coronary artery disease, the additional evidence that was 
not previously considered  does not relate to an 
unestablished fact of nexus to service or to a service-
connected disability that is necessary to substantiate the 
claim or raise a reasonable possibility of substantiating the 
claim.  

5.	A chronic peripheral neuropathy is not currently 
demonstrated.  

6.	Hypertension was not evident during service or until many 
years thereafter, is not shown to have been caused by any in-
service injury or disease, and is not shown to be related to 
service-connected diabetes mellitus.

7.	Chronic peripheral artery disease is not currently 
demonstrated.  

8.	Chronic disability manifested by urinary frequency is not 
currently demonstrated.  

9.	Sleep apnea was not evident during service or until many 
years thereafter, is not shown to have been caused by any in-
service injury or disease, and is not shown to be related to 
service-connected diabetes mellitus.

10.	  A chronic skin disorder is 
not currently demonstrated.  

11.	  Benign prostatic hypertrophy was not evident during 
service or until many years thereafter; is not shown to have 
been caused by any in-service injury or disease; is not shown 
to be related to service-connected diabetes mellitus; and 
prostate cancer is not currently demonstrated.  




CONCLUSIONS OF LAW

1.	The additional evidence received subsequent to the final 
May 1989 RO rating decision denial of reopening of service 
connection for a lung disorder (COPD) is not new and 
material; thus, the claim for service connection for COPD, 
including as due to herbicide exposure, is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.	The additional evidence received subsequent to the June 
2005 RO decision denial of service connection for coronary 
artery disease is not new and material; thus, the claim for 
service connection for coronary artery disease is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

3.	The criteria for service connection for peripheral 
neuropathy, including as secondary to service-connected 
diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.	The criteria for service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus, have not been met, nor may hypertension be presumed 
to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

5.	The criteria for service connection for peripheral artery 
disease, including as secondary to service-connected diabetes 
mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

6.	The criteria for service connection for a disability 
manifested by urinary frequency, including as secondary to 
service-connected diabetes mellitus, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2008).

7.	The criteria for service connection for sleep apnea, 
including as secondary to service-connected diabetes 
mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

8.	A skin disorder was neither incurred in nor aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

9.	 Prostate disorder was neither incurred in nor aggravated 
by active service, nor may prostate cancer be presumed to 
have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in June 2004, April 2005, October 2006, 
and April 2007, the RO notified the Veteran of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The October 2006 and April 2007 letters provided the Veteran 
with all necessary notifications.  Furthermore, the April 
2005 and April 2007 letters provide sufficient notice as to 
what is needed in terms of new and material evidence so as to 
satisfy the notice provisions of Kent.   See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

Service Connection Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including cardiovascular disease, including 
hypertension; arthritis and an organic disease of the nervous 
system, may be presumed to have been incurred during service 
if they first become manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation 
of a Veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
Veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Reopening Service Connection for COPD 
and Coronary Artery Disease

Service connection for a lung disorder (COPD) was previously 
denied by the RO in a December 1987 rating decision, which 
found that a lung disorder was not incurred in or aggravated 
by service.  The Veteran was notified of that decision by 
letter dated and mailed on February 24, 1988.  Because he did 
not enter a notice of disagreement within one year of notice 
of that decision, the December 1987 rating decision became 
final.  

In May 1988, the Veteran submitted a claim to reopen service 
connection for a lung disorder.  A May 1989 rating decision 
found new and material evidence had not been received and 
denied reopening of the claim for service connection for a 
lung disorder (identified as COPD).  The Veteran did not 
appeal this decision denial of reopening.  Because he did not 
enter a notice of disagreement within one year of notice of 
that decision, that decision also became final.  38 C.F.R. 
§§ 20.302, 20.1103.  The May 1989 rating decision is the last 
final denial of the claim on any basis (denial of reopening).  

In May 2004, the Veteran submitted the claim to reopen 
service connection for a lung disorder that is currently on 
appeal.  The August 2004 rating decision appears to have 
addressed the merits of the claim without first addressing 
whether new and material evidence had been received to reopen 
the claim.  The Veteran entered a notice of disagreement with 
the August 2004 rating decision.  A statement of the case was 
issued in December 2004.  The Veteran's substantive appeal 
was received in January 2005.  

Service connection for coronary artery disease was previously 
denied by the RO in a June 2005 rating decision, finding that 
coronary artery disease was not present during service or 
manifested to a compensable degree within one year 
thereafter.  The Veteran was notified of that decision by 
letter dated and mailed on July 6, 2005.  Because he did not 
enter a notice of disagreement within one year of notice of 
that decision, that decision became final.  

By rating decision dated in January 2007, service connection 
was granted for diabetes mellitus, type II, rated 20 percent 
disabling.  In March 2007, the Veteran submitted an 
application to reopen service connection for coronary artery 
disease secondary to diabetes mellitus.  

In cases where there has been a final denial of the claim, it 
must first be determined whether or not new and material 
evidence has been received such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  Because the Board has the 
jurisdictional responsibility to consider whether it was 
proper to reopen the claim, the Board will determine whether 
new and material evidence has been received and, if so, 
consider entitlement to service connection on the merits.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the May 1989 rating 
decisions that denied reopening of service connection for a 
lung disorder (COPD) included the service treatment records 
that show no complaint or manifestation of a respiratory 
disorder, private treatment records for Social Security 
purposes showing minimal changes of COPD in 1985, and VA 
treatment records that shows that the Veteran had complaints 
of breathing problems during 1986.  He was diagnosed as 
having chronic bronchitis on VA examination in 1987.  No 
relationship with service was noted in any of these treatment 
records.  

Evidence received subsequent to the May 1989 decision that 
denied reopening of service connection for a lung disorder 
(COPD) included additional treatment records showing that the 
Veteran continues to receive treatment for COPD.  This 
consists primarily of records of treatment many years after 
service that does not indicate in any way that the condition 
is service connected.  Such evidence is not new and material 
evidence upon which the claim may be reopened.  Cox v. Brown, 
5 Vet. App. 95 (1993).  

The Veteran has asserted that his respiratory disorder is the 
result of exposure to the defoliant Agent Orange while he was 
stationed in the Republic of Vietnam.  It is noted that COPD 
is not one of those disorders that may be presumed as service 
connected due to defoliant exposure.  38 C.F.R. § 
3.307(a)(6)(iii).  As such, service connection is not 
warranted on a presumptive basis.  

Evidence of record at the time of the June 2005 denial of 
service connection for coronary artery disease included the 
service treatment records, which showed no complaint or 
manifestation of coronary artery disease.  Post-service 
treatment records, including VA and private records, are 
similarly negative for coronary artery disease through the 
1980's, with a Holter Monitor evaluation performed at a 
private facility in February 1985 being normal.  On a VA 
compensation examination for aid and attendance benefits in 
July 1990, it was noted that the Veteran had complaints of 
chest pain for which he took sublingual Nitroglycerin, but no 
diagnosis of coronary artery disease was made at that time.  
A VA treatment record dated in 1998 includes a diagnosis of 
questionable arteriosclerotic cardiovascular disease.  

Evidence received subsequent to the June 2005 rating decision 
that denied service connection for coronary artery disease 
includes additional VA outpatient treatment records showing 
continued treatment for this disorder.  In addition, the 
Veteran underwent a compensation examination by VA in June 
2008 to ascertain whether there was a relationship between 
his coronary artery disease and diabetes mellitus for which 
service connection was now in effect.  After review of the 
record, the examiner stated that it was not likely that the 
coronary artery disease was due to the diabetes mellitus 
because the heart condition had preexisted the onset of 
diabetes by several years and that the risk factors for this 
Veteran's coronary artery disease were hyperlipidemia and 
hypertension.  Thus, the evidence, while new, is not material 
in that it does not raise a reasonable possibility of 
substantiating the claim for service connection.  

It is noted that the Veteran testified at a Board personal 
hearing on appeal in November 2008.  While he gave sworn 
testimony to the effect that he believes that there is a 
relationship between service and his COPD and coronary artery 
disease, it is noted that he is a layperson, and, as such, is 
not competent to give an opinion requiring medical knowledge 
such as involved in making diagnoses or explaining the 
etiology of a condition.  Such testimony in and of itself is 
not sufficient to reopen a previously denied claim for 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Under these circumstances, as there has not been new and 
material evidence received since the last prior denials to 
reopen service connection for COPD or coronary artery 
disease, the claims must remain denied.  

Service Connection for Other Disabilities

Regarding the claims for service connection for peripheral 
neuropathy, hypertension, peripheral artery disease, urinary 
frequency, and sleep apnea, the Veteran essentially contends 
that these disorders were incurred as the result of 
(secondary to) his service-connected diabetes mellitus.  It 
is noted that service connection is in effect for diabetes 
mellitus, which is rated 20 percent disabling.  

The Board has reviewed the entire evidence of record, which 
is contained in numerous volumes and includes records of VA 
and private treatment as well as compensation examinations 
conducted by VA.  After review, it is found that there is no 
basis for the establishment of service connection for any of 
these disorders.  

Regarding the claim for service connection for peripheral 
neuropathy, this disorder was not demonstrated during service 
or within one year thereafter.  An examination was conducted 
by VA in August 2007 to ascertain whether there was a 
relationship between this disorder and the diabetes mellitus.  
In August 2007, the VA examiner rendered diagnoses that there 
was no evidence of any peripheral neuropathy secondary to 
diabetes mellitus.  The Veteran did have bilateral 
radiculopathy that was considered to be due to lumbar disc 
disease, but this is not peripheral diabetic neuropathy.  On 
examination by VA in June 2008, it was noted that there was 
no electrodiagnostic evidence of significant peripheral 
neuropathy.  As this disorder is not currently demonstrated 
of record, service connection must be denied.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Regarding the claims for service connection for hypertension, 
peripheral artery disease, urinary frequency, and sleep 
apnea, none of these disorders has been shown to be related 
to service or manifested to a compensable degree within one 
year of discharge from service.  The Veteran's main 
contention is that these disorders are secondary to his 
service-connected diabetes mellitus.  

As part of his claim, the Veteran was examined by VA in June 
2008.  The VA examiner reviewed the medical evidence and 
offered the opinion that it was less likely than not that the 
hypertension or sleep apnea were related to the diabetes 
mellitus, for which service connection had been established.  
The June 2008 VA examination found no evidence of peripheral 
vascular disease, with pulses intact and palp able on both 
sides.  Regarding the claim for service connection for 
urinary frequency, there is no diagnosis for any disorder 
manifested by urinary frequency of record.  As the disability 
has not been demonstrated of record, service connection must 
be denied.  

The Veteran is also seeking service connection for a skin 
disorder and a prostate disorder.  His specific contentions 
are that these disorders are related to his exposure to 
herbicides while serving in the Republic of Vietnam.  A 
Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  If the rebuttable presumptions of 38 
C.F.R. § 3.307(d) (2001) are also not satisfied, then the 
Veteran's claim shall fail.  The Secretary of the Department 
of Veterans Affairs has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).  

A prostate disorder, benign prostatic hypertrophy, is 
demonstrated in records of VA outpatient treatment, including 
references in treatment records dated as early as 1994 and in 
October 2006, but this disorder is not one that may be 
service connected by presumption due to herbicide exposure. 

Aside from these presumptive provisions, service connection 
might be established by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 
1994).  Review of the service treatment records shows no 
complaint or manifestation of a skin or prostate disorder 
while the Veteran was on active duty.  As such, there is no 
evidence that would warrant the establishment of direct 
service connection.  There is no competent evidence that 
relates the Veteran's prostatic hypertrophy, first 
demonstrated after service in 1994, and shown again in 
October 2006, to the Veteran's service, including to 
herbicide exposure during service in Vietnam.  While prostate 
cancer may be so service connected, there is no evidence of 
prostate cancer.  As benign prostatic hypertrophy is not a 
disease for which service connection may be presumed as due 
to defoliant exposure, service connection must be denied.  

Similarly, while there is a skin disorder, chloracne, that 
may be presumed as being due to defoliant exposure, the 
Veteran has not manifested this disability.  In fact, review 
of the medical evidence of record fails to disclose a 
chronic, persistent skin disability.  The VA and private 
treatment records show intermittent skin abnormalities such 
as erythema, but there is no diagnosis of a chronic skin 
disorder that may be service connected.  As such, service 
connection must be denied.  See Brammer, 3 Vet. App. at 225. 


ORDER

New and material evidence not having been received, service 
connection for a lung disorder (COPD), including as due to 
exposure to herbicides, is not reopened.  

New and material evidence not having been received, service 
connection for coronary artery disease, including as 
secondary to diabetes mellitus, is not reopened.  

Service connection for peripheral neuropathy, including as 
secondary to service-connected diabetes mellitus, is denied.  

Service connection for hypertension as secondary to service-
connected diabetes mellitus is denied.   

Service connection for peripheral artery disease as secondary 
to service-connected diabetes mellitus is denied.

Service connection for urinary frequency as secondary to 
service-connected diabetes mellitus is denied.  

Service connection for sleep apnea as secondary to service-
connected diabetes mellitus is denied.   

Service connection for a skin disorder as due to herbicide 
exposure is denied.  

Service connection for a prostate disorder as due to 
herbicide exposure is denied.  


REMAND

The Veteran is also seeking service connection for a back 
disorder, erectile dysfunction, PTSD, and alcoholism.  The 
Board notes that service treatment records show that the 
Veteran was treated for low back pain in 1963 and is 
currently shown to have degenerative disc disease of the 
lumbar spine.  His erectile dysfunction is shown on VA 
examination to be related to the disc disease of the spine.  
As of now, there is no medical opinion regarding whether 
there may be a relationship between the back pain during 
service and the current low back disability and the 
subsequent opinion regarding relationship between erectile 
dysfunction and back disability and service-connected 
diabetes.    

Regarding the Veteran's claim for service connection for 
PTSD, and contentions of service connection for disabilities 
related to alcoholism secondary thereto, it is noted that the 
Veteran has been diagnosed by VA as having PTSD.  The 
Veteran's service records show that he served in the Republic 
of Vietnam from May 1963 to February 1964, and in Europe from 
July 1964 to March 1967.  His principal duty was as a 
firefighter.  In correspondence received he has contended 
that he had stressors related to that duty, although they are 
not specifically combat related. 

 In view of the diagnosis of PTSD, attempts should be made to 
verify these stressors.  The law and regulations provide that 
compensation shall not be paid if the claimed disability is 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs. See 38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. 
§§ 3.1(n), 3.301(c) (2008). With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of a appellant's own alcohol or drug abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See also 
VAOPGPREC 2-97.

However, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a Veteran could receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a veteran's service-
connected disability.  In other words, 
38 U.S.C.A. §§ 1110 and 1131 do not preclude compensation for 
an alcohol or drug abuse disability secondary to a service-
connected disability.  Rather, the law precludes compensation 
only for (a) primary alcohol abuse disabilities, and 
(b) secondary disabilities (such as cirrhosis of the liver) 
that result from primary alcohol abuse.  The Federal Circuit 
defined "primary" as meaning an alcohol abuse disability 
arising during service from voluntary and willful drinking to 
excess.

In light of these provisions, in order for VA to find 
entitlement to service connection for drug and alcohol abuse 
in this case, it would have to be demonstrated that such drug 
and alcohol abuse is etiologically related to a service-
connected psychiatric disorder.  As the claim for service 
connection for PTSD remains pending, the claim for secondary 
service connection for alcoholism must be held in abeyance 
pending the resolution of the issue of service connection for 
PTSD.  

Accordingly, the issues of service connection for a low back 
disorder, erectile dysfunction, PTSD, and alcoholism are 
REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran 
to undergo a VA medical examination to 
ascertain the current nature and extent of 
his low back disorder.  The examiner should 
be requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent of more) that the 
current low back disorder is related to 
service.  In forming the opinion, the 
examiner should specifically note the low 
back pain in service.  The relevant documents 
in the claims folder should be made available 
for review in connection with this 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.  

2.  The RO should request from the Veteran 
an additional statement containing as much 
detail as possible regarding the stressors 
to which he was exposed during service.  
The Veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
Veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action. 

3.  The RO should forward the Veteran's 
statement and prior statements of alleged 
service stressors (along with copies of 
his service personnel records and any 
other relevant evidence) to U.S. Army and 
Joint Services Records Research Center 
(JSRRC), Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA  22315-
3802.  The JSRRC should be requested to 
provide any information available which 
might corroborate the Veteran's alleged 
stressors and any other sources that may 
have pertinent information.

4.  If the RO verifies the presence of an 
in-service stressor, a VA PTSD examination 
should be performed by a psychiatrist in 
order to determine the etiology, nature, 
and severity of any psychiatric illness, 
to include PTSD.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  The 
RO is to inform the examiner that only a 
stressor(s) which has been verified by the 
RO or the Board may be used as a basis for 
a diagnosis of PTSD.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether each stressor found to be 
established by the record was sufficient 
to produce the post-traumatic stress 
disorder, and offer and opinion as to 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors.  The examiner 
should also offer an opinion as to whether 
it is at least as likely as not that 
alcoholism, if diagnosed, is caused or 
aggravated by PTSD or any other diagnosed 
psychiatric disorder.

The relevant documents in the claims 
folder should be made available for review 
in connection with this examination.  A 
complete rational of any opinion expressed 
should be included in the examination 
report.
 
5.  Thereafter, the RO should readjudicate 
the Veteran's claims that are being 
remanded.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim.  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


